Exhibit 10.23

 

FOURTH MODIFICATION OF AMENDED AND RESTATED
REVOLVING LINE OF CREDIT LOAN AGREEMENT, TERM LOANS
AGREEMENT AND SECURITY AGREEMENT

 

THIS FOURTH MODIFICATION OF AMENDED AND RESTATED REVOLVING LINE OF CREDIT LOAN
AGREEMENT, TERM LOANS AGREEMENT AND SECURITY AGREEMENT (“Fourth Modification”)
is entered into effective as of the 3rd day of February, 2003, by and between
On-Site Sourcing, Inc., a Delaware corporation (the “Borrower”), with its
principal office at 832 North Henry Street, Alexandria, Virginia 22314, and
Wachovia Bank, National Association, formerly known as First Union National Bank
(the “Lender”), a national banking association with an address of 1970 Chain
Bridge Road, McLean, Virginia  22102.

 

RECITALS:

 

R-1.                           Lender made a loan in the form of a revolving
line of credit (“Line of Credit”) to Borrower, currently in the maximum
principal sum of Seven Million and 00/100 Dollars ($7,000,000.00), evidenced by
an Amended and Restated Revolving Note, dated as of May 30, 2001, as modified by
that certain First Modification of Amended and Restated Revolving Note dated as
of May 23, 2002 (the “Revolving Note”).  The Line of Credit is governed and
secured by that certain Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement executed by Borrower and
Lender dated as of May 30, 2001, as modified by that certain First Modification
of Amended and Restated Revolving Line of Credit Loan Agreement, Term Loans
Agreement and Security Agreement dated as of July 2, 2001, that certain Second
Modification of Amended and Restated Revolving Line of Credit Loan Agreement,
Term Loans Agreement and Security Agreement dated as of May 23, 2002, and that
certain Third Modification of Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement dated as of September 25,
2002 (as so modified, the “Loan Agreement”).

 

R-2.                           The Loan Agreement also governs and secures (1)
that certain term loan to Borrower and North Henry Street Realty Company, LLC, a
Delaware limited liability company (“North Henry”), in the original principal
amount of Five Million Eight Hundred Thousand and 00/100 Dollars
($5,800,000.00), as evidenced by that certain Commercial Note executed by
Borrower and North Henry dated as of November 15, 2000; (2) that certain term
loan to Borrower in the original principal amount of One Million One Hundred
Twenty Five Thousand and 00/100 Dollars ($1,125,000.00), as evidenced by that
certain Term Note dated June 12, 2000, and (3) that certain term loan to
Borrower in the original principal amount of One Million Seven Hundred Eighty
Thousand Three Hundred and 00/100 Dollars ($1,780,300.00), as evidenced by that
certain Term Note dated July 2, 2001.

 

R-3.                           Borrower and Lender have agreed to modify the
Loan Agreement in certain respects as more fully set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

 

1.                                       To induce the Lender to enter into this
Fourth Modification, the Borrower warrants and represents to the Lender that:

 

a.                                       The Borrower’s books and records
properly reflect the Borrower’s financial condition, and no material adverse
change in the Borrower’s financial condition has occurred since the last date
that the Borrower provided financial reports to the Lender; and

 

b.                                      No litigation is pending or threatened
against the Borrower of which the Borrower has not informed the Lender in
writing; and

 

c.                                       The Borrower is in compliance with all
provisions of the Loan Agreement and with all applicable laws and regulations;
and

 

d.                                      Borrower has the power and authority to
enter into this Fourth Modification, to perform its obligations hereunder, to
execute all documents being executed and delivered in connection herewith, and
to incur the obligations provided for herein, all of which have been duly
authorized and approved in accordance with the Borrower’s organizational
documents; and

 

e.                                       This Fourth Modification, together with
all documents executed in connection herewith or pursuant hereto, constitute the
valid and legally binding obligations of the Borrower in accordance with their
respective terms; and

 

f.                                         The Borrower’s obligations under the
Loan Documents (as defined in the Loan Agreement as modified hereby) remain
valid and enforceable obligations, and the execution and delivery of this Fourth
Modification and any other documents executed in connection herewith shall not
be construed as a novation of the Loan Agreement or the other Loan Documents.

 

2.                                       The definition of “EBIT” set forth in
Section 1.1of the Loan Agreement is hereby deleted in its entirety and restated
as follows:

 

“bb.                         “EBIT” means the consolidated net income of the
Borrower and its subsidiaries determined quarterly on a rolling four quarter
period basis in accordance with GAAP, after giving effect to all expenses and
other property

 

2

--------------------------------------------------------------------------------


 

charges, but excluding interest and income taxes, and, with the Lender’s prior
approval, excluding (i) gains or losses on asset sales, (ii) losses or charges
related to impairment of existing goodwill, and (iii) losses related to
discontinued operations.”

 

3.                                       Section 6.14.c. of the Loan Agreement
entitled “Interest Coverage Ratio” is deleted in its entirety and restated as
follows:

 

“c.                                 Interest Coverage Ratio.  A minimum Interest
Coverage Ratio of 2.0 to 1.0 to be measured at the end of each of Borrower’s
fiscal quarters, at the end of each of Borrower’s fiscal years and at such other
times as Lender may require as determined by Lender in its sole and absolute
discretion; provided however, and solely with respect to the Borrower’s fiscal
quarters ending December 31, 2002, March 31, 2003, and June 30, 2003 (and any
interim periods ending between December 31, 2002, and June 30, 2003), the
minimum Interest Coverage Ratio shall be 1.75 to 1.

 

4.                                       The Borrower promises to pay, on
demand, all costs (including attorneys fees) incurred by the Lender for the
preparation of this Fourth Modification, any additional documents and any other
expenses incurred by Lender in relation to this Fourth Modification.

 

5.                                       The Borrower authorizes the Lender to
advance funds to itself or to third parties to pay the fees, costs and expenses
listed in this Fourth Modification, which advances shall be deemed to be
Advances to the Borrower under the Loan Agreement.

 

6.                                       ARBITRATION: PROVISIONS IN THE LOAN
AGREEMENT REGARDING ARBITRATION ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY
SET FORTH HEREIN.

 

7.                                       Except as modified by this Fourth
Modification, the Loan Agreement remains in full force and effect and
unmodified.  Borrower warrants and represents that it has no offsets or defenses
to its obligations under the Loan Agreement, as so modified, and the other Loan
Documents.

 

8.                                       In consideration of Lender’s agreement
to this Fourth Modification, the Borrower hereby releases and waives any and all
claims of any kind that it may have against the Lender as of the date of this
Fourth Modification arising out of or relating to the Loan Agreement, as amended
by this Fourth Modification.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Fourth Modification as of the
date and year first written above.

 

 

 

ON-SITE SOURCING, INC., a Delaware corporation

 

 

 

 

 

By:

   /s/ Jason Parikh

(SEAL)

 

Name:

 Jason Parikh

 

 

Title:

 CFO

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

   /s/ Joseph C. Costa

(SEAL)

 

Name:

 Joseph C. Costa

 

 

Title:

 Vice-President

 

 

 

STATE OF VIRGINIA

COUNTY OF Arlington: to wit:

 

I, the undersigned Notary Public in and for the State and County aforesaid, do
hereby certify that Jason Parikh as CFO of On-Site Sourcing, Inc., whose name is
signed to the foregoing Fourth Modification of Amended and Restated Revolving
Line of Credit Loan Agreement, Term Loans Agreement and Security Agreement,
dated the 3rd day of February, 2003, personally appeared before me within the
aforesaid jurisdiction and acknowledged the same.

 

GIVEN under my hand and seal this 3rd day of February, 2003.

 

 

 

/s/ A. Touloumes - Britt

 

 

Notary Public

 

 

 

 

My Commission expires:  6/30/05

 

 

4

--------------------------------------------------------------------------------


 

STATE OF VIRGINIA

COUNTY OF Fairfax: to wit:

 

I, the undersigned Notary Public in and for the State and County aforesaid, do
hereby certify that Joseph C. Costa as Vice-President of Wachovia Bank, National
Association, whose name is signed to the foregoing Fourth Modification of
Amended and Restated Revolving Line of Credit Loan Agreement, Term Loans
Agreement and Security Agreement, dated the 3rd day of Feburary, 2003,
personally appeared before me within the aforesaid jurisdiction and acknowledged
the same.

 

GIVEN under my hand and seal this 3rd day of February, 2003.

 

 

 

/s/ Karen E. Reynolds

 

 

Notary Public

 

 

 

 

My Commission expires:  May 31, 2005

 

 

5

--------------------------------------------------------------------------------


 

CONSENT OF NORTH HENRY STREET REALTY COMPANY, LLC TO FOURTH
MODIFICATION TO AMENDED AND RESTATED REVOLVING LINE OF
CREDIT LOAN AGREEMENT, TERM LOANS AGREEMENT AND SECURITY
AGREEMENT AND  RELATED DOCUMENTS

 

North Henry Street Realty Company, LLC, a Delaware limited liability company
(“North Henry”), the grantor under that certain Deed of Trust, Assignment of
Rents and Security Agreement dated as of November 15, 2000 (the “Deed of
Trust”), benefitting Wachovia Bank, National Association (formerly known as
First Union National Bank) (“Wachovia”) to secure, among other things, that
Commercial Note executed and made payable by On-Site Sourcing, Inc., a Delaware
corporation and North Henry to Wachovia in the original principal amount of Five
Million Eight Hundred Thousand and 00/100 Dollars ($5,800,000.00), does hereby
acknowledge, consent and agree to the annexed Fourth Modification to Amended and
Restated Revolving Line of Credit Loan Agreement, Term Loans Agreement and
Security Agreement (the “Fourth Modification”), and all documents executed in
connection with the Fourth Modification, and North Henry represents, warrants
and agrees that North Henry has no offsets or defenses to the Deed of Trust, the
Fourth Modification and the Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement modified thereby (and as
previously modified), or any other document or agreement to which North Henry is
bound or which was executed for the benefit of Wachovia.

 

 

NORTH HENRY STREET REALTY COMPANY, LLC, a Delaware limited liability company, by
ON-SITE SOURCING, INC., a Delaware corporation, as its sole manager and sole
member

 

 

 

 

 

By:

   /s/ Jason Parikh

[SEAL]

 

Name:

 Jason Parikh

 

 

Title:

 CFO

 

 

6

--------------------------------------------------------------------------------


 

State of Virginia

)

County of Arlington

) To Wit:

 

Acknowledged before me by Jason Parikh as CFO of On-Site Sourcing, Inc., a
Delaware corporation, as the sole manager and member of North Henry Street
Realty Company, LLC, a Delaware limited liability company this 3rd day of
February, 2003.

 

 

[SEAL]

   /s/ Touloumes - Britt

 

 

Notary Public

 

 

 

 

My commission expires:  6/30/05

 

 

7

--------------------------------------------------------------------------------